it was in the best interests of the child to terminate Sylvia's parental
                 rights.
                             Sylvia appeals and raises the following issues: (1) whether
                 substantial evidence supported the termination of her parental rights; (2)
                 whether her due process rights were violated by the district court's failure
                 to appoint counsel, and (3) whether her due process rights were violated
                 by the failure to serve upon her notice of the hearing master's
                 recommendation.
                 Substantial evidence supported the termination of Sylvia's parental rights
                             When terminating a person's parental rights, the district court
                 must consider the best interests of the child and
                             must find at least one of the enumerated factors
                             for parental fault: abandonment of the child;
                             neglect of the child; unfitness of the parent; failure
                             of parental adjustment; risk of injury to the child
                             if returned to, or if left remaining in, the home of
                             the parents; [or] only token efforts by the parents.
                 In re Termination of Parental Rights as to N.J., 116 Nev. 790, 801, 8 P.3d
126, 133(2000); see also NRS 128.105 (stating the factors). "[T]he best
                 interests of the child and parental fault must both be shown by clear and
                 convincing evidence."   In re N.J., 116 Nev. at 801, 8 P.3d at 133. "This
                 court will uphold termination orders based on substantial evidence, and
                 will not substitute its own judgment for that of the district court." Id. at
                 795, 8 P.3d at 129.
                       Substantial evidence supported the district court's finding of
                       abandonment
                             "Lack of support plus other conduct such as a failure to
                 communicate by letter or telephone, or absence of sending of gifts is
                 sufficient to uphold the trial court's conclusion that a child had been
                 abandoned." Sernaker v. Ehrlich, 86 Nev. 277, 280, 468 P.2d 5, 7 (1970).
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                             Between A.J.E.'s placement with her foster parents in April
                 2012 and the termination trial in April 2013, Sylvia visited A.J.E. a total
                 of 12 times—six times between April and June 2012, four times in October
                 2012, and two visits between March and April 2013. Sylvia argues that
                 she did not abandon the child between June and October 2012 because she
                 was incarcerated or in drug rehab. Sylvia does not, however, address why
                 she did not communicate this with DFS or why she did not visit between
                 October 2012 and March 2013. Furthermore, during this time, Sylvia did
                 not communicate with the child or the foster parents, send gifts, or
                 otherwise provide support for the child. Therefore, we hold that
                 substantial evidence supported the district court's finding that Sylvia
                 abandoned A.J.E. 1
                      Substantial evidence supported the district court's finding that
                      A.J.E.'s best interests would be served by terminating Sylvia's
                      parental rights
                             "When resolving a child custody dispute involving a child's
                 natural parent, the child's best interest is paramount, even though the
                 parent may have a competing constitutionally protected interest in the
                 parent-child relationship."   Clark Cnty. Dist. Attorney v. Eighth Judicial
                 Dist. Court, 123 Nev. 337, 346 n.23, 167 P.3d 922, 928 n.23 (2007). In          •




                 determining the best interests of the child, the "continuing needs of a
                 child for proper physical, mental and emotional growth and development

                       1 Because  we hold that substantial evidence supported the district
                 court's finding that Sylvia abandoned A.J.E., we do not reach the issue of
                 whether substantial evidence supported the district court's finding of
                 token efforts or failure of parental adjustment because a finding of a single
                 enumerated factor is sufficient. See In re N.J., 116 Nev. at 801, 8 P.3d at
                 133 (requiring that only one of the enumerated factors of parental fault be
                 found to support termination of parental rights).

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                    are the decisive considerations."     In re N.J., 116 Nev. at 800, 8 P.3d at
                    132-33 (quoting NRS 128.005(2)(c)).
                                When evaluating A.J.E.'s best interests, the district court
                    considered evidence of Sylvia's lengthy drug history; A.J.E.'s exposure to
                    controlled substances at the time of her birth; Sylvia's failure to comply
                    with drug testing, substance abuse counseling, and the case plan; and
                    Sylvia's failure to communicate or support A.J.E. It also considered
                    evidence that A.J.E.'s foster parents have been married for five years, the
                    foster father has stable employment, and the foster parents have bonded
                    with A.J.E. and wish to adopt her. Therefore, we hold that substantial
                    evidence supported the district court's finding that A.J.E.'s best interests
                    were served by the termination of Sylvia's parental rights
                    Sylvia's due process rights were not violated when she was not appointed
                    counsel
                                "If the parent or parents of the child desire to be represented
                    by counsel, but are indigent, the court may appoint an attorney for them."
                    NRS 128.100(2) (emphasis added). Due process does not necessarily
                    require the appointment of counsel at a termination hearing.           In re
                    Parental Rights as to N.D.O., 121 Nev. 379, 382-83, 115 P.3d 223, 225-26
                    (2005). However, when a case is particularly complex or when expert
                    testimony is involved, the refusal to appoint counsel can violate due
                    process. Id. at 383-84, 115 P.3d 226.
                                Here, Sylvia did not request counsel, and her case was not
                    complex nor did it involve expert testimony. Therefore, we hold that
                    Sylvia has not demonstrated that her due process rights were violated
                    when the district court failed to appoint counsel to represent her.




SUPREME COURT
        OF

     NEVADA
                                                            4
(0) I947A    et),
                 Sylvia's due process rights were not violated by the failure to serve notice of
                 the hearing master's recommendation of waiver of reasonable efforts
                               Eighth Judicial District Court Rule 1.46 requires that notice of
                 a hearing master's findings and recommendations be served upon the
                 parties, at which point any party has five days in which to object. EDCR
                 1.46(g)(1), (5).
                              An order terminating parental rights "must be made in light of
                 the considerations set forth in [NRS 128.105] and NRS 128.106 to 128.109,
                 inclusive." NRS 128.105. Under NRS 128.106, in determining whether a
                 parent is unfit, "the court shall consider, without limitation," the
                 "[i]nability of appropriate public or private agencies to reunite the family
                 despite reasonable efforts on the part of the agencies," which may
                 diminish one's suitability as a parent. NRS 128.106(8). Thus, while the
                 district court generally must consider the services offered to the parent, no
                 specific termination statute requires reasonable efforts by the state as a
                 condition for termination.
                              The hearing master recommended that DFS's duty to make
                 reasonable efforts to reunite the family be waived. The record does not
                 show that notice was served on Sylvia of either DFS's motion for such a
                 waiver or of the hearing master's recommendation. However, providing
                 notice of the waiver of reasonable efforts is not a condition for the
                 termination of parental rights. For example, under NRS 128.109(3),
                 evidence of failure by the state to provide services to the family cannot be
                 used to overcome the presumption of parental unfitness that arises if the
                 parent does not substantially comply within six months with the case
                 plan. See NRS 128.109. As Sylvia fails to identify any statute or caselaw
                 that requires notice of waiver of reasonable efforts as a condition of
                 termination, she has not demonstrated that such an omission would
SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    e
                 violate her right to due process. Therefore, we hold that Sylvia's due
                 process rights were not violated when her parental rights were terminated
                 by the district court after the hearing master waived reasonable efforts
                 without providing notice to her.
                 Conclusion
                              Substantial evidence supported the district court's termination
                 of Sylvia's parental rights. Furthermore, Sylvia's due process rights were
                 not violated by the district court's failure to appoint counsel to represent
                 her and the failure to serve the notice of the hearing master's
                 recommendation upon her. Therefore, we
                              ORDER the judgment of the district court AFFIRMED.




                                            /Cita-% Sac          , C.J.
                                          Hardesty


                                                                          I           , J.
                                                            Douglas


                                                                                       J.




                 Gibbons



                 cc: Hon. Robert Teuton, District Judge, Family Court Division
                      A.M. Santos Law, Chtd.
                      Clark County District Attorney/Juvenile Division
                      Eighth District Court Clerk

SUPREME COUFtT
          OF
      NEVADA
                                                       6
(0) 1 1.47A